Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-14 and 16-20 are allowed.
With respect to claim 1, the closest prior art of record, Szubbocsev, US PGPub 2017/0286286, and Yi, US PGPub 2018/0102172 combine to teach the limitations of previous claim 1, as detailed in the Office action dated 9/10/2021. Szubbocsev and Yi fail to teach the claimed memory controller controls a memory device to erase data stored in victim blocks using a multi-erase method when the number of victim blocks is greater than a set number, and control the memory device to erase the data stored in the victim blocks using a single-erase method for sequentially erasing the victim blocks when the number of victim blocks is less than or equal to the set number.  Independent claims 7 and 18 are allowable for similar reasons as claim 1. The remaining claims listed above depend from independent claims 1, 7, or 18, and are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136